Proceeding pursuant to CPLR article 78 to review a determination of the respondent Sheriff of Dutchess County, dated March 3, 1980, which, after a hearing, found petitioner guilty of certain misconduct and terminated his employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination that petitioner was repeatedly late or absent from work without appropriate excuse and that he failed to attend mandatory training sessions, is supported by substantial evidence. Furthermore, the penalty imposed was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). We have considered petitioner’s other contentions and find them to be without merit. Titone, J.P., Rabin, Margett and Weinstein, JJ., concur.